Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  11 recites the limitation " the second luminance value " in  line 12.  There is insufficient antecedent basis for this limitation in the claim.

Re claim 12 and 13 these claims depend from claim 11.

Re claim 13 this claim recites the limitation “at least one second pixel” again the examiner notes this is already referred to in claim 11. It is unclear to the examiner which of these is being referred to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuirea et al US2009/0161953.

Re claim 1 Cuirea discloses 

A display device, comprising: a receiver (see paragraph 44 acquisition unit 110); a display (see paragraph 2, 3 and 44);   at least one memory storing instructions (see paragraph 44); and at least one processor (see paragraph 44) configured to execute the stored instructions to: receive an input image through the receiver (see paragraph 44 note that acquisition unit acquires the image); identify at least one first pixel having a luminance value greater than a reference value from the input image (see paragraph 37 note that the image is partitioned into shadow region and highlight region note that highlight region is greater that threshold); map the luminance value of the at least one first pixel to a first output luminance value , based on the luminance value of the at least one first pixel(see figure 10 and 11 and paragraphs 40 and 41 note that input luminance value is mapped to an output value ) and a luminance value of neighboring pixels of the at least one first pixel (see paragraph 37 note that histograms are calculated of the various region and used to generate the output mapping see paragraphs 40 and 41 note that these histograms will necessarily  contain neighboring pixels);

 and display, on the display, an output image including at least one first pixel having the first output luminance value (see paragraph 2, 3 and 44 note that dynamic range compression is performed on images to display them).

Re claim 2 Cuirea discloses wherein the first output luminance value mapped from the luminance value of the at least one first pixel of the input image is less than the luminance value of the at least one first pixel of the input image (see figure 11 note given the mapping the output intensity will be less than the input intensity for at least some pixel values ).

Re claim 4 Cuirea discloses  identify at least one second pixel having a luminance value less than the reference value from the input image(see paragraph 37 shadow region ); map the luminance value of at least one second pixel to a second output luminance value, based on an image histogram of the input image (see paragraph 37 and figure 10 and 11 note that the shadow region uses a histogram to calculate the mapping ); and display, on the display, the output image including at least one second pixel having the second output luminance value. (see paragraph 2, 3 and 44 note that dynamic range compression is performed on images to display them).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuirea et al US2009/0161953 in view of Utagawa US 2006/0062562.


Re claim 3 Cuirea discloses all of the elements of claim 1 Cuirea does not expressly disclose wherein the at least one processor is configured to execute the stored instructions to: map the luminance value of the at least one first pixel to the first output luminance value, based on a difference between the luminance value of the at least one first pixel and a luminance value of neighboring pixels of the at least one first pixel. Utagawa discloses disclose wherein the at least one processor is configured to execute the stored instructions to: map the luminance value of the at least one first pixel to the first output luminance value, based on a difference between the luminance value of the at least one first pixel and a luminance value of neighboring pixels of the at least one first pixel (see paragraph 172 and 172 note that a gain based on the difference in brightness between the relevant pixel during done correction). One of ordinary skill in the art could have modified the tone mapping of Cuirea  with the teachings of Utagawa to control a gain of the mapping according to local difference.  The motivation to combine is “it is possible to make the tone correction realizing a favorable impression locally while maintaining the brightness/darkness balance of the whole image.”   Therefore it would have been obvious before the effective filing date of the claimed invention to combine Curiea and Utagawa to reach the aforementioned advantage. 


Claim(s)  1, 2, 3  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto US 2016/0210730 in view of Utagawa US 2006/0062562 in further view of Cuirea US 2009/0161953.

Re claim 1  Eto discloses . A display device, comprising: a receiver (see paragraph 78 receiving apparatus); a display (152 ); receive an input image through the receiver (see paragraph 78 ); and at least one processor(see paragraph 137 ) identify at least one first pixel having a luminance value greater than a reference value from the input image (see figure 18 note that pixel below Ldc are mapped linearly  pixels above Ldc are mapped according do a different function see also paragraph 64 ); map the luminance value of the least one first pixel to a first output luminance value(see figure 18 note pixels above Ldc are mapped according do a different function see also paragraph 164 );,; and display, on the display, an output image including at least one first pixel having the first output luminance value (see paragraph 78 and 152 note that output is displayed on display ).


Eto does not expressly disclose mapping based on  a luminance value of neighboring pixels of the at least one first pixel Utagawa discloses disclose wherein the at least one processor is configured to execute.  Mapping based on  a luminance value of neighboring pixels of the at least one first pixel (see paragraph 172 andh 172 note that a gain based on the difference in brightness between the relevant pixel during done correction). One of ordinary skill in the art could have modified the tone mapping of Eto with the teachings of Utagawa to control a gain of the mapping according to local difference.  The motivation to combine is “it is possible to make the tone correction realizing a favorable impression locally while maintaining the brightness/darkness balance of the whole image.”   Therefore it would have been obvious before the effective filing date of the claimed invention to combine Eto and Utagawa to reach the aforementioned advantage.

Eto and Utagawa does not expressly disclose at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function. Curiea discloses at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function (see paragraph 44 note that a similar tone mapping processes is performed by a processor executing software). One of ordinary skill in the art could have easily implemented the processing of Eto with a processor and a memory storing software and to achieve the predictable results of implementation with  generic computer components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine Eto Utagawa  and  Curiea.

Re claim 2 Eto discloses wherein the first output luminance value mapped from the luminance value of the at least one first pixel of the input image is less than the luminance value of the at least one first pixel of the input image (see figure 18 note that input pixels above Ldc will be mapped to smaller values).

Re claim 3  Eto further  does not expressly disclose wherein the at least one processor is configured to execute the stored instructions to: map the luminance value of the at least one first pixel to the first output luminance value, based on a difference between the luminance value of the at least one first pixel and a luminance value of neighboring pixels of the at least one first pixel. Utagawa discloses disclose wherein the at least one processor is configured to execute the stored instructions to: map the luminance value of the at least one first pixel to the first output luminance value, based on a difference between the luminance value of the at least one first pixel and a luminance value of neighboring pixels of the at least one first pixel (see paragraph 172 andh 172 note that a gain based on the difference in brightness between the relevant pixel during done correction). One of ordinary skill in the art could have modified the tone mapping of Cuirea  with the teachings of Utagawa to control  the mapping according to local difference.  The motivation to combine is “it is possible to make the tone correction realizing a favorable impression locally while maintaining the brightness/darkness balance of the whole image.”   Therefore it would have been obvious before the effective filing date of the claimed invention to combine Eto ,  Curiea and Utagawa to reach the aforementioned advantage. 




Re claim 5 Eto discloses identify at least one second pixel having a luminance value less than the reference value from the input image; linearly map the luminance value of at least one second pixel to a second output luminance value (see figure 18 note that pixels below Ldc are mapped linearly ); and display, on the display, the output image including at least one second pixel having the second output luminance value (see paragraph 78 and 152 note that output is displayed on display )..




Claim 6-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto US 2016/0210730 in view of Cuirea US 2009/0161953 .


Re claim 6  Eto discloses . A display device, comprising: a receiver (see paragraph 78 receiving apparatus); a display (152 ); receive an input image through the receiver (see paragraph 78 ); and at least one processor(see paragraph 137 ) identify at least one first pixel having a luminance value greater than a reference value from the input image (see figure 18 note that pixel below Ldc are mapped linearly  pixels above Ldc are mapped according do a different function see also paragraph 64 ); map the luminance value of the least one first pixel to a first output luminance value(see figure 18 note that pixel below Ldc are mapped linearly  pixels above Ldc are mapped according do a different function see also paragraph 164 );, based on a two-dimensional arrangement of at least one first pixel having the luminance value greater than the reference value (see paragraph 105 and 108 note that mapping is determined based on weather or not pixels are in a central region ); and display, on the display, an output image including at least one first pixel having the first output luminance value (see paragraph 78 and 152 note that output is displayed on display ).
Eto does not expressly disclose at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function. Curiea discloses at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function (see paragraph 44 note that a similar tone mapping processes is performed by a processor executing software). One of ordinary skill in the art could have easily implemented the processing of Eto with a processor and a memory storing software and to achieve the predictable results of implementation with  generic computer components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine Eto and  Curiea.


Re claim 7 Eto discloses wherein a difference between a maximum luminance value and a minimum luminance value of the input image is greater than a difference between a maximum luminance value and a minimum luminance value of the output image ( see paragraph 3 and 4 see figure 18 note that a difference between maximum value of value of the input of the mapping is greater than the difference of the output, the examiner notes this claim element is basically the definition of  range compression  ).

Re claim 8 Eto discloses wherein the first output luminance value mapped from the luminance value of the at least one first pixel of the input image is less than the luminance value of the at least one first pixel of the input image (see figure 18 note that input pixels above Ldc will be mapped to smaller values).

Re claim 10 Eto discloses identify at least one second pixel having a luminance value less than the reference value from the input image; linearly map the luminance value of at least one second pixel to a second output luminance value (see figure 18 note that pixels below Ldc are mapped linearly ); and display, on the display, the output image including at least one second pixel having the second output luminance value (see paragraph 78 and 152 note that output is displayed on display )..


Re claim 9 ETo discloses discloses identify at least one second pixel having a luminance value less than the reference value from the input image; (see figure 18 note that pixels below Ldc are mapped linearly ); and display, on the display, the output image including at least one second pixel having the second output luminance value (see paragraph 78 and 152 note that output is displayed on display ). Eto further does not discloses the combination of identify at least one second pixel having a luminance value less than the reference value from the input image; map the luminance value of at least one second pixel to a second output luminance value, based on an image histogram of the input image. Cuirea discloses  identify at least one second pixel having a luminance value less than the reference value from the input image(see paragraph 37 shadow region ); map the luminance value of at least one second pixel to a second output luminance value, based on an image histogram of the input image (see paragraph 37 and figure 10 and 11 note that the shadow region uses a histogram to calculate the mapping ); and display, on the display, the output image including at least one second pixel having the second output luminance value. (see paragraph 2, 3 and 44 note that dynamic range compression is performed on images to display them). The motivation to combine is to enhance the details in the shadow region. One of ordinary skill in the art could have modified the mapping function of Eto (figure 18) to enhance the shadow region  (pixel below the threshold suing the detail function of Cuirea to reach the aforementioned advantage. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Eto and Cuirea to reach the aforementioned advantage. 

Re claim 11  Eto discloses . A display device, comprising: a receiver (see paragraph 78 receiving apparatus); a display (152 ); receive an input image through the receiver (see paragraph 78 ); and at least one processor(see paragraph 137 ) identify at least one first pixel having a luminance value greater than a reference value from the input image (see figure 18 note that pixel below Ldc are mapped linearly  pixels above Ldc are mapped according do a different function see also paragraph 64 ); map the luminance value of the least one first pixel to a first output luminance value(see figure 18 note that pixel below Ldc are mapped linearly  pixels above Ldc are mapped according do a different function see also paragraph 164 );  based on a n-th powers of the first luminance value (the examiner notes that the luminance value to the first power is the luminance value it self so any mapping function dependent on the luminance value reads on this elements ); and display, on the display, an output image including at least one first pixel having the first output luminance value (see paragraph 78 and 152 note that output is displayed on display ).
Eto does not expressly disclose at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function. Curiea discloses at least one memory storing instructions; and at least one processor configured to execute the stored instructions to perform the function (see paragraph 44 note that a similar tone mapping processes is performed by a processor executing software). One of ordinary skill in the art could have easily implemented the processing of Eto with a processor and a memory storing software and to achieve the predictable results of implementation with  generic computer components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine Eto and  Curiea.

Re claim 12 Eto discloses wherein the first output luminance value mapped from the luminance value of the at least one first pixel of the input image is less than the luminance value of the at least one first pixel of the input image (see figure 18 note that input pixels above Ldc will be mapped to smaller values).

Re claim 13 Eto discloses identify at least one second pixel having a luminance value less than the reference value from the input image; linearly map the luminance value of at least one second pixel to a second output luminance value (see figure 18 note that pixels below Ldc are mapped linearly ); and display, on the display, the output image including at least one second pixel having the second output luminance value (see paragraph 78 and 152 note that output is displayed on display )..



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669